Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 2-4 and 8-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 13 September 2022.

The abstract of the disclosure is objected to because of the inclusion of legal phraseology such as “means”.  Correction is required.  See MPEP § 608.01(b).

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
In this case, “feed means” and “conveying means” in claim 1 invoke 112f.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5 are rejected under 35 U.S.C. 102a1 as being anticipated by Jung (4,708,042), who shows a cutting unit with all of the recited limitations including;
feed means (32) for feeding the substrate band (31) along a feed direction parallel to the extension axis; and 
a cutting head (18,20 or 17,19) comprising a cutting edge (19 or 20) having a closed profile for cutting a substrate portion (28) from the substrate band (31), which cutting head (18,20 or 17,19) is movable in a movement direction transversal to the feed direction between a cutting position (inside dies 22 or 21), in which it cuts the substrate portion (20), and a release position (as in figure 1), in which it releases the substrate portion (20); 
wherein the cutting unit comprises conveying means (27), which are arranged and shaped so as to receive the substrate portion (28) from the cutting head when the cutting head is in the release position, and convey the substrate portion (28) towards an output section (right side of figure 1).
In regard to the preamble’s “for an aerosol-generating device”, this does not distinctly infer any particular shape to the cut product, and thus it is correct to say that Jung’s cut product could be “for an aerosol-generating device”.
In regard to claim 5, Jung’s conveyor has an orthogonal belt (27).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (4,708,042) in view of Sahm (6,658,973).
Jung, as discussed above, shows all of the recited limitations except the conveyor belt does not have suction holes therein.
	Examiner takes Official Notice that that it is well know for cut products to be taken away by a conveyor with suction holes in it.  An example is Sahm, who teaches a conveyor belt (3), a vacuum chamber (4) and vacuum orifices (12) in the conveyor belt.  Additional examples can be provided if challenged, as this is well known.
	It would have been obvious to one of ordinary skill to have made Jung’s conveyor belt be of the suction type, with suction holes, as is well known and taught by Sahm and others, in order to firmly hold the cut product in place.  Note that Sahm’s holes are aligned to retain the cut product, and thus are also aligned with the cutting tool.  Accordingly, the modified Jung will also have the suction holes aligned with the cutting head.

Made of record but not relied on are numerous additional patent documents showing either a conveyor associated with a cutter, and a conveyor with suction holes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth E Peterson whose telephone number is (571)272-4512. The examiner can normally be reached Monday-Thursday, 7:30AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH E PETERSON/Primary Examiner, Art Unit 3724